         Case 1:17-cv-01312-PAC Document 115
                                         114 Filed 06/10/20
                                                   06/09/20 Page 1 of 1



                                                                                         Rory J. McEvoy

                                                                                           Akerman LLP
                                                                                        666 Fifth Avenue
                                             6/10/2020                                         20th Floor
                                             The June 17 conference                  New York, NY 10103
                                             is adjourned to                              D: 212 259 6480
                                             9/23/2020 at 2:30pm.                         T: 212 880 3800
June 9, 2020                                                                              F: 212 880 8965
                                             SO ORDERED.                               DirF: 212 259 7195
VIA ECF
Honorable Paul A. Crotty
United States District Judge
United States District Court, Southern District of New York
500 Pearl Street, Chambers 1350
New York, New York 10007

Re:    Krist v. Beth Israel Medical Center, et al.
       17 Civ. 1312 (PAC)

Dear Judge Crotty:

        After the February 24, 2020 conference, and at the Court's suggestion, counsel for
Plaintiff Cheryl Krist ("Plaintiff") and counsel for The Mount Sinai Hospital and Mount Sinai
Beth Israel ("Defendants") agreed to re-depose Miguel Arenas and Erica Rubinstein and to take
the depositions of Diane Adams, Annabelle Nieves, and Garrison Resnick. On April 23, 2020,
the Court adjourned the status conference, originally scheduled for May 18, to June 17, 2020,
based on recent developments in the spread of the COVID-19/coronavirus in New York City and
the surrounding areas which caused difficulty and delay in scheduling these depositions.

       At this time, both The Mount Sinai Hospital and Mount Sinai Beth Israel remain involved
in preparing for and handling issues relating to the virus and reopening of Hospital services.
Although the parties are still unable to schedule depositions with certainty at this time, the parties
are conferring and attempting to conduct the depositions as soon as possible, depending on any
COVID-19/coronavirus-related developments as well as party schedules.

        The parties expect to be able to schedule these five depositions for late August or early
September. As a result, Defendants request that the status conference currently scheduled for
June 17, 2020 be adjourned to September 23, 2020, or another date convenient for the Court.
Plaintiff consents to this request.




cc:    Susan Kay Smith, Esq. (via ECF)
       Robert G. Hanski, Esq. (via ECF)
       Attorneys for Plaintiff

akerman.com
